Title: To John Adams from Daniel Roberdeau, 28 November 1777
From: Roberdeau, Daniel
To: Adams, John


     
      My dear Friend
      York Town Novr. 28th. 1777
     
     I would not take pen in hand until I could reasonably suppose you safe arrived to your long wished for home, on which I now presume to congratulate you and sincerely hope you have met with Mrs. Adams and your Children well and every domestick concern to your entire satisfaction for all which I feel myself much interested from the sincere regard contracted for you in our short intimacy, which I shall be ever ready to cultivate whenever Opportunity offers.
     I congratulate you or rather my Country in the choice of you this day as a Commissioner to France for the united States, in lieu of Mr. Dean who is recalled. Your domestick views of happiness was not consulted on this occasion, but the necessity of your Country for your Talents, which being devoted to her service, I expect a chearful acquiescence with a call so honorable, which I doubt not will prove a lasting honor to you and your Connections as well as a blessing to these States. I should be sorry for the least hisitation. I will not admit the thought of your refusal of the Office which would occasion a publick chagrine. I wish you had improved the opportunity when here of studying the French language, which our friend Mr. Garry is now doing. I would advise your taking french books with you and a french Companion, and if an Opportunity does not immediately present from Boston a trip to the West Indies and a passage in a french vessel to Paris would be of considerable advantage. Our deligent friend Mr. Lovel makes every thing unnecessary in the way of news, besides I am on an appointment to Lancaster which forbids lengthning out this Epistle further than to present my respects to Mrs. Adams and to assure you that I am with sincere regard Dr. Sir Yr. very obt. friend and Servt.,
     
      Daniel Roberdeau
     
     
      P.S. My Sisters and my Children desire to be remembered to you and yours.
     
    